Appeal from an order of the Supreme Court, Monroe County (J. Scott Odorisi, J.), entered January 10, 2014. The order granted in part and denied in part the motion of plaintiff for summary judgment.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & *1581Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]).
Present — Smith, J.P., Valentino, Whalen and DeJoseph, JJ.